Guerry, J.
I concur in the result, though not in all that is said. In my opinion, a sheriff, who has in his custody a prisoner who has been regularly and legally committed to his custody and has been directed to keep such prisoner until “discharged by due process of law,” is not liable for damages in an action for alleged false imprisonment, where it appears that the grand jury, upon an investigation of £he charge, has returned a “no bill,” but before the court, or the solicitor-general speaking for the court, has directed him to discharge such prisoner. The effect of a return of a “no bill” by a grand jury is a question for judicial determination, and the sheriff does not subject himself to a suit for false imprisonment by holding the prisoner until he is given direction by the court or the solicitor-general.
I do not think the writ of error should be dismissed for lack of proper assignments of error. I may first state that counsel have not raised such a question. The Code of 1933, § 110-104, provides that “Where there is no conflict in the evidence, and that introduced, with all reasonable deductions or inferences therefrom, shall demand a particular verdict, the court may direct the jury to find for the party entitled thereto.” In the present case there is no conflict in the evidence, and no error is assigned on such ground. There was no issue to be submitted to the jury on the right to recover, but only as to the amount of recovery in the event plaintiff could recover. The evidence demanded a verdict on that point in favor of the defendant. The court directed it in favor of the plaintiff, and the defendant brought the case to this court, assigning this action as error. In Kelly v. Strouse, 116 Ga. 872 (43 S. E. 280), it was said: “When it is clear that in point of law the action will not lie, a judgment in favor of the plaintiff will be reversed on writ of error.” It is further said: “An assignment of error upon the direction of a verdict sufficiently presents for decision the question whether or not, under the pleadings and the evidence [italics mine], the party in whose favor the verdict was directed is entitled to prevail.” Further: “An assignment of error in these words: 'the court committed error in di*75recting a verdict for the plaintiff, under the pleadings in the case and the evidence submitted to the jury,' is a “special assignment of error’ presenting for decision the question whether the facts alleged in the petition and shown by the evidence [italics mine] were sufficient in law to authorize a recovery by the plaintiff.” See also Howell v. Pennington, 118 Ga. 494 (2) (45 S. E. 272); Anderson v. Walker, 114 Ga. 505 (40 S. E. 705); Meeks v. Meeks, 5 Ga. App. 394 (63 S. E. 270); Manning v. Gettys, 48 Ga. App. 203 (172 S. E. 571). In Savannah Trust Co. v. National Bank of Savannah, 16 Ga. App. 706 (86 S. E. 49), the following language is apposite to the case at bar: ““In the present case there was no conflict in the evidence whatever, and the only issue presented for determination by the court below was altogether one of law. Hence an assignment of error which complains of the direction of a verdict by the court in favor of the defendant, and further complains that such direction was error, presents for our consideration a question of law, which may be determined by an examination of the evidence which the trial court adjudged demanded a verdict in behalf of the defendant.” See cases cited in that opinion. For the reasons above stated I am of the opinion that the judgment of the lower court should be reversed.